DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is a Final office action in reply to the communications filed on 6/29/2022. Claims 1, 2, 11, 12, 16, and 17 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 was filed after the mailing date of the Non-Final Office Action on 4/1/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The Examiner notes that per page 2, lines 5-6 of the specification, a “defined null space” will be interpreted to be “at least one defined area of a plurality of frames of the video over a period of time.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11, 13-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in further of Snyder (P. G. Pub. No. 2006/0282316), in further view of Brock (P. G. Pub. No. 2008/0021926).

Regarding claims 1, 11, and 16, Gajdos teaches
a system comprising at least one computing device coupled over a communication network to a plurality of other devices, the at least one computing device operable at least to;
a method comprising:  (Fig. 1, [0045]):
a non-transitory computer-readable medium having instructions stored thereon that are configured to, when executed by at least one processor of at least one computer coupled over an electronic communication network to a plurality of networked devices, direct the at least one processor to [0096]):
retrieve a media file associated with the media content requested by first and second users ([0046]), 
wherein the media content comprises a defined null space ([0071] "objects" are null space);
retrieve data for a first and second product placement ([0008], [0046], and [0070]);
mix in response to the request from the user of the first device the media file and the data for the first product placement such that the first product placement appears in a first stream of the media content disposed in at least a portion of the defined null space; mix in response to the request from the user of the second device the media file and data for the second product placement such that the second product placement appears in a second stream of the media content disposed in at least a portion of the defined null space ([0059]" Communication device 110, consistent with aspects described herein, may perform processing associated with selecting and/or inserting product placements in a media stream or file. Communication device 110 may perform these operations in response to processing logic 220 executing sequences of instructions contained in a computer-readable medium, such as memory 230." See also [0065], [0074] and [0075]. Since product placement is based on the user profile, a first product placement appears in the first stream of the media content base a first user profile, and a second product placement appears in a second stream of the media content based on a second user profile.);
transmit the first stream of the media content with the first product placement data to the first device; and
transmit the second stream of the media content with the second product placement data to the second device ([0080]-[0081]).
Even though Gajdos implies that a request is received from a device, Gajdos does not explicitly teach
receive a request for media content from a user of a first device;
receive a request for the media content from a user of a second device; 
receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device;
while the media content is being transmitted to the first device, detect, by the first device, an input selecting a display object to be inserted into the first stream, from a menu displayed on the first device;
receive, via the communication network, a first request from the first device indicating a third product placement corresponding to the selected display object;
determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and
after determining that the display object is insertable into the null space based on the digital rights indicator, replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user.
However, Dempski teaches
receive a request for media content from a user of a first device;
receive a request for the media content from a user of a second device ([0048] "the viewer [user of a first device which is the set-top box and user of a second device which is a set-top box) may customize news broadcast by requesting [receive a request] a personalized sequence of news segments [media content]…customized for many viewers [a user of a first device and a user of a second device.");
while the media content is being transmitted to the first device, detect, by the first device, an input selecting a display object to be inserted into the first stream, from a menu displayed on the first device; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user (Figs. 2A, B, and C, [0027] "For example, during an automobile commercial [media content], as depicted in FIGS. 2A, B and C, the viewer can interact with the commercial to change vehicle options [replace first product with third product] or colors of the displayed vehicle to suit his taste. With the viewer's set-top box rendering the animated video images of the car commercial, the vehicle 40 can be changed to be viewed from any preferred perspective as shown in FIGS. 2A, B or C. Likewise, options to alter the appearance of the vehicle may be selected through the selection of menu buttons [from a menu displayed on the first device]." See also [0021].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement system of Gajdos with the product placement system of Dempski by adding receive a request for media content from a user of a first device; receive a request for the media content from a user of a second device; and while the media content is being communicated to the first device, receive, via the communication network, a first request from the first device indicating a third product placement, wherein the first request is generated by the first device based on selection of a third product from a displayed menu of selectable available objects; replace the first product placement data with the data for the third product placement in the defined null space for the communicated media content to the first device, for display on the first device of the first user, as taught by Dempski, in order to provide a higher level of engagement and customization potential (Dempski, abstract).
Gajdos and Dempski do not teach
receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device;
determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator.
However, Snyder teaches
receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device (Fig. 3, [0019], and [0024]-[0026]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement systems of Gajdos and Dempski with the advertising system of Snyder since Gajdos already sends to advertisers the number of times product placements are inserted into a data stream but not specifically from the cache of at least a first device or second device, and by adding receive, via the communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device, as taught by Snyder, in order to better keep track of the number of times each ad is displayed to the user for the purposes of revenue sharing (Snyder, [0024]).
Gajdos, Dempski, and Snyder do not teach
determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator.
However, Brock teachesdetermining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator ([0021] "In a development of the system for recording permissions, the database system may store information relating to the source of the component such as a picture library, news agency and so forth. The system may also store information about permission [digital rights] when received, such as a time limit, or the number of times that the component may be used, or the various formats allowable, or the type of publications in which the component may be used." See also [0018].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, and Snyder by adding determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator, as taught by Brock, in order to provide a system for managing components for inclusion in media presentations, in which a component is acquired and stored, an entry identifying the component is made in the database system, the entry including information indicating whether permission has been granted for use of the component, and inclusion of the component in a presentation is inhibited until the entry in the database indicates that permission has been granted. Such a system for tracking permissions is inventive in its own right and can be implemented with other, conventional database systems (Brock, [0018]).

Regarding claims 3, 13, and 18, Gajdos teaches
wherein the at least one computing device is further operable to determine demographic data associated with at least one of the user of the first device and the user of the second device ([0060] "FIG. 3 is an exemplary functional block diagram of components implemented in the communication device 110 of FIG. 2, such as in memory 230, according to an exemplary implementation. Referring to FIG. 3, memory 230 may include user profile 310 and product placement program 320. User profile 310 may include information associated with communication device 110 and/or a user associated with communication device 110. For example, user profile 310 may include the geographical location, such as a city, state, region and/or country associated with communication device 110. User profile 310 may also include other information associated with a user of communication device 110, such as age, sex, particular areas of interest, areas of non-interest or dislike, etc.")
and select at least one of the first product placement and the second product placement based on the demographic data ([0060], [0061] "In some implementations, the particular product information in user profile 310 may be used in combination with location information stored in user profile 310 to provide product placements that are likely to be relevant to the viewer." See also [0062].).

Regarding claims 4, and 14 Gajdos teaches
wherein at least one of the first product and the second product placements comprise a banner advertisement ([0044]).

Regarding claims 5 and 15, Gajdos teaches
the system of claim 1, wherein the media content comprises a video ([0084], [0071] "movie" is a kind of video, and [0068])
and wherein the null space comprises at least one defined area of a plurality of frames of the video over a period of time ([0071]).

Regarding claim 6, Gajdos teaches
the system of claim 5, wherein at least one of the first product and the second product placements comprise an image of a product ([0076]).

Regarding claim 10, Gajdos teaches
the system of claim 1, wherein the media file comprises a default image in the define null space ([0072] "For example, product placement program 320 may identify that object 550 is a generic placeholder/default item associated with a grocery store.").

Claims 2, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in further of Snyder (P. G. Pub. No. 2006/0282316), in view of Brock (P. G. Pub. No. 2008/0021926), in further view of Tedesco (P. G. Pub. No. 2008/0109911).

Regarding claims 2, 12, and 17, Gajdos teaches
mix the media file and the first and second product placement data, and communicate the mixed content to users in real time ([0084] since it is based on the current location of the user and the user is changing his/her location, it is done in real time.).
Gajdos, Dempski, Snyder, and Brock do not explicitly teach
wherein the at least one computing device is further operable at least to: determine a time period for which the display object is displayed in the defined null space within the first stream, of the media content;
detect whether the time period matches a predesignated digital rights time period; and
store result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained.
 However, Tedesco teaches
wherein the at least one computing device is further operable at least to: determine a time period for which the display object is displayed in the defined null space within the first stream, of the media content ([0032] "Additionally, the statistics for tracking use against a limited use license may be initialized, in one embodiment, either a number of plays to be allowed or an expiration date/ time based on the receipt date/time and the term of the limited use license. Such statistics may be maintained in the security module 122 to reduce susceptibility to tampering. Each time the media is rendered, that is, requested, queried, displayed, or played, the license terms may be re-evaluated at block 314. The stored number of plays may be checked against a maximum number allowed, the current date/time may be compared against the previously calculated expiration date/time, or both may be checked.");
detect whether the time period matches a predesignated digital rights time period; and store result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained ([0025] "Terms of a limited use license may include the number of times the content may be played or a period of time over which the content may be played...For example, content 201 may be allowed to be played a maximum of three times over a period of three days. To track this, a record of the date and time the media object 200 was received may be recorded and memory allocated for counting g the appropriate metric, such as page count or the number of times played. Optionally, media object metadata may also be transferred to the record. Each time the media object 200 is accessed, even for display, the record may be accessed to determine if the time allocation has been exceeded or if the number of plays has been exceeded. If either condition indicates the media object 200 should be expired, a range of steps may be taken to prevent the user from accessing at least the content portion 201 of the media object. For example, upon expiration, the device 100 may delete the media object 200 completely, may alter the appearance of the media object 200 metadata 202 in the user interface 106, or may not display the metadata on the user interface 106 at all." See also [0035].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, and Brock by adding wherein the at least one computing device is further operable at least to: determine a time period for which the display object is displayed in the defined null space within the first stream, of the media content; detect whether the time period matches a predesignated digital rights time period; and store result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained, as taught by Tedesco, since Brock already discusses setting time limits on digital rights and in order to prevent the user from accessing the media object if the permission has expired (Tedesco, [0025]).

Claims 7-9, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in further of Snyder (P. G. Pub. No. 2006/0282316), in view of Brock (P. G. Pub. No. 2008/0021926), in further view of Senftner (P. G. Pub. No. 2008/0019576).

Regarding claims 7 and 19, Gajdos, Dempski, Snyder, and Brock teach all of the claimed features as discussed above.  Gajdos, Dempski, Snyder, and Brock do not explicitly teach
wherein the at least one computing device is further operable to conform the image of the product to the defined null space.
However, Senftner teaches
wherein the at least one computing device is further operable to conform the image of the product to the null space ([0073], [0102]-[0103]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, and Brock by adding wherein the at least one computing device is further operable to conform the image of the product to the defined null space, as taught by Senftner, in order to match the position, orientation, and expression of the new actor to create a personalized video (Senftner, [0073]).

Regarding claims 8 and 20, Gajdos, Dempski, Snyder, and Brock teach all of the claimed features as discussed above.  Gajdos, Dempski, Snyder, and Brock do not explicitly teach conform the product to the defined null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the image, skewing and tilting the image.
However, Senftner teaches
conform the product to the defined null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the image, skewing and tilting the image ([0064] and [0073]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, and Brock by adding conform the product to the defined null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the image, skewing and tilting the image, as taught by Senftner, in order to match the position, orientation, and expression of the new actor and to create a personalized video (Senftner, [0073]).

Regarding claim 9, Gajdos, Dempski, Snyder, and Brock teach all of the claimed features as discussed above.  Gajdos, Dempski, Snyder, and Brock do not explicitly teach
the system of claim 6, wherein null space comprises a plurality of areas of a plurality of consecutive frames of the video and wherein the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content.
However, Senftner teaches
the system of claim 6, wherein null space comprises a plurality of areas of a plurality of consecutive frames of the video and wherein the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content ([0095]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, and Brock by adding wherein null space comprises a plurality of areas of a plurality of consecutive frames of the video and wherein the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content, as taught by Senftner, in order to create a personalized video (Senftner, [0073]).
Response to Arguments
The 112(a) rejections on claims 2, 12, and 17 have been withdrawn since those claim limitations are no longer in the claims.
The 101 rejection has been withdrawn because the combination of elements now integrate the claims into a practical application.  The added steps of “while the media content is being transmitted to the first device, detect, by the first device, an input selecting a display object to be inserted into the first stream, from a menu displayed on the first device; receive, via the communication network, a first request from the first device indicating a third product placement corresponding to the selected display object; determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator, replace the first product placement data with data for the third product placement in the defined null space within the first stream of the media content transmitted to the first device, as displayed on the first device of the first user” in combination with the rest of claims overcome the 101 because the claims are now Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Applicant’s arguments with regards to the combination of Gajdos, Dempski, and Snyder not teaching the determination of display rights for digital objects to be inserted into media streams have been considered but are moot since they are about the amended claim language.  The Examiner has introduced the prior art references of Brock and Tedesco to teach the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621